 638,DECISIONS OF NATIONAL LABOR RELATIONS BOARDTIMES PUBLISHING COMPANYandINTERNATIONAL MAILERS UNION,LocAL 141.Case No. 16-CA-276. August 15, 1952Decision and OrderOn July 13, 1951, Trial Examiner Peter F. Ward issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief, and theGeneral Counsel filed a reply brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Withthe exception noted below, the rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the findings andconclusions of the Trial Examiner only insofar as they are consistentwith our decision.1.The Trial Examiner found that during negotiations the Respond-ent at no time intended to conclude a contract with the Union andthereby refused to bargain in good faith in violation of Section 8 (a)(5).The Trial Examiner's finding of bad faith is based primarilyon the Respondent's position with respect to wages and hours.We,however, are unable to agree with the Trial Examiner's interpretationof these negotiations, especially in light of the Respondent's historyof collective bargaining with other unions presently representingcraft units in the plant.Prior to the advent of the Union, the Respondent guaranteed itsmailers a fixed take-home pay, which in effect permitted the Respond-ent to work them as much as 48 hours a week without the payment ofadditional wages.The take-home pay was computed on a 48-hourworkweek-40 hours at the established hourly rate and 8 hours attime and a half. The Union proposed to increase the hourly rate sothat the take-home pay for a 40-hour week would be larger-or at leastequal to-the current take-home pay for a 48-hour week. The Re-spondent offered some increase in the hourly rate for a 40-hour week,which without any overtime work would have resulted in less take-home pay.At this point, some question concerning overtime wasraised.The Union apparently was pressing for a guarantee of 48hours, which under the proposed higher hourly rate would have in-creased the take-home pay; the Respondent not only refused such100 NLRB No., 107. TIMESPUBLISHING COMPANY639guarantee but indicated that it would minimize overtime so as to keepits labor costs as low as possible under the higher hourly rate.In these circumstances, we are not prepared to say that reasons otherthan economic ones prevented the parties from reaching agreementon wages and hours. Nor do we believe that the Respondent's repre-sentative, Barnett, otherwise conducted the bargaining, negotiationsin bad faith, as found by the Trial Examiner. It is not entirely clearfrom the record that Barnett in fact repudiated any binding proposalmade by other representatives of the Respondent. Indeed, no show-ing was made that Barnett withdrew any proposal which had beenunconditionally accepted by the Union. In any event, we are satis-fied from the record as a whole that the alleged conduct attributedto Barnett by the Trial Examiner in no material way contributed tothe breakdown in negotiations.2.The Trial Examiner found that the increase granted the mailersin January 1951 without prior consultation with the Union was aper seviolation of Section 8 (a) (5) of the Act, but that the October1950 wage increase by the Respondent was not unlawful as the Unionhad consented in advance thereto. In our opinion the Union anticipa-torily consented to both increases and therefore no unfair labor prac-tice may be predicated on either.By letter dated September 30, 1950, the union representative com-plained about the Respondent's failure to give the mailers the 6-centincrease which it had earlier given the other employees, also pointingout that the Respondent was now about to negotiate another increasefor these other employees.He then assured the Respondent that itneed have no concern about granting an increase while negotiationswere pending with the Union because other publishers had done so,and added "I have made no complaint and the government has madenot the least trouble for these publishers...."Following the receiptof this letter, the Respondent extended to the mailers in October 1950a wage increase of 5 cents which it had granted its other employees,and in January 1951 granted them another increase of about 6 centsas the result of negotiations with one of the other craft unions.We, like the Respondent, construe the Union's letter as a requestof the Respondent to grant the mailers, pending negotiations, anyincreases which it had given or intended to give its other employees.The reasonableness of this construction is shown by the fact thatwhen the Respondent advised the Union that it had put into effectthe October and January increaseson the understanding that it wasagreeable to the Union,the Union neither took exception to that repre-sentation nor otherwise protested the granting of the increases.3.The Trial Examiner found that the Respondent refused to bar-gain with representatives of Local 141 in violation of Section 8 (a),(5) of the Act.We do not agree. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record shows that at one point during the negotiations theRespondent took, the legal position that it was under no duty tobargain with Local 141, as the International alone had been certifiedas the statutory agent.When the international representative firstrequested the Respondent to meet with representatives of Local 141during his absence, the Respondent requested a letter from the Inter-national authorizing the Local to negotiate.The International re-fused.Thereafter, the Respondent nevertheless met and negotiatedwith Local 141's representatives whenever requested. In these cir-cumstances, we are unable to find that the Respondentin factrefusedto bargain with representatives of Local 141.1Having found that the Respondent has not engaged in any unfairlabor practices, we shall dismiss the complaint in its entirety.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of 4the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint against the Respond-ent,Times Publishing Company, Wichita Falls, Texas, be, and ithereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.' In view of this finding,it is unnecessary to, and we do not, reach the issue as, to theRespondent's obligation to bargain with Local 141.Therefore we do not pass upon theTrial Examiner's denial of the Respondent's motions to dismiss the applicable allegationsof the complaint as a matter of law.Intermediate ReportSTATEMENT OF THE CASEUpon- a charge and amended charges filed by International Mailers Union,Local 141,executed by Harold A. Hosier,as international vice president,hereincalled the Union,the General Counsel of the National Labor Relations Board,herein respectively called the General Counsel and the Board,by the RegionalDirector for the Sixteenth Region(FortWorth, Texas),issued a complaintdated April 10, 1951,against Times Publishing Company, Wichita Falls—Texas,herein called the Respondent,alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1) and(5) and Section 2 (6) and(7) of the National LaborRelations Act, as amended,61 Stat. 136, herein called the Act.Copies of thecharges, the complaint,and notice of hearing were duly served upon the Re-spondent and the Union.Withrespect to the unfair labor practices,the complaint,as amended,allegesin substance that the Respondent:(1) Since on or about April 11, 1950, and atall times thereafter,has refused to bargain collectively with the Union as theexclusive representative of all employees in an appropriate unit; and(2) bysaid acts has interfered with,restrained, and coerced its employees in the TIMES PUBLISHING COMPANY641exercise of the rights guaranteed by Section 7 of the Act in violation of Section8 (a) (1) and (5) thereof.On April 20, 1951, the Respondent filed its answer, and during the hearingand after the General Counsel had amended his complaint, Respondent filed itsamended answer in which it admitted some of the allegations contained in thecomplaint but denied that it had engaged in or committed any of the unfairlabor practicesas alleged.Pursuant to due notice, a hearing was held at Wichita Falls, Texas, on May 8and 9, 1951, before the undersigned, the Trial Examiner duly designated by theChief Trial Examiner.The General Counsel and the Respondent were represented by counsel, andthe Union was represented by an international vice president.All participatedin the hearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was afforded to allparties.Prior to and during the hearing, counsel for Respondent filed motions to strikecertain portions of the complaintand to dismissthe complaint.At the close of the hearing, the undersigned denied the motion to strike andreserved ruling on the motion to dismiss.Following the close of the hearing,counsel for Respondent filed a brief and a motion requesting that the undersignedreconsider his ruling denying the motion to strike, and further moved that theamendment to paragraph 6 of the complaint be stricken.Since Respondent's counsel devotes the major portion of their brief to thelegal questions involved in these two motions, it would seem advisable to con-sider and dispose of the motions at this point.The background and facts which give rise to Respondent's contentions andmotions are substantially as follows : Local No. 141 of the International MailersUnion was chartered by the latter on December 17, 1949; during November 1949,the International filed a representation petition with the Regional Director ofthe Board's Sixteenth Region, seeking certification as representative of Re-spondent'smailroom employees; on January 16, 1950, Harold Hosier, a thirdvice president of the International, informed the Regional Director, in responseto an inquiry from the latter as to whether Local 141 would administer or bene-fit from any contract between the parties, in the event the International wascertified, that Local 141 would so benefit;' under date of February 20, 1950, theparties,with Nelson acting as attorney for Respondent and Hosier as repre-sentative of the International, entered into an agreement for a consent electionproviding for an election to be held on March 9, 1950;2 the election was heldpursuant to-said agreement on the premises of Respondent with all employeesin the agreed-upon appropriate unit voting with results as follows : For the Inter-national five votes ; against the International no votes ; votes challenged and notcounted one ; 2 on March 17, 19,730, the Regional Director for the Sixteenth Regionissued his certificate of representation designating International Mailers Union,at times hereinafter referred to as IMU, as the exclusive representative of allemployees in the unit defined in the agreement for consent election for thepurposes of collective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.As is set forth in detail in section III, below, representatives of Respondent,the International, and Local 141 held a series of meetings commencing in May1950 and extending into the fall of 1950, without having entered into contractualrelations.'A copy of such letter was sent to Otis E. Nelson, attorney for Respondent2 This agreement was approved by the Regional Director on February 22, 1950.2The unit consisted of six journeymen mailers only. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 5, 1950, Hosier, as international vice president, filed a charge againstRespondent on behalf of International Mailers Union,Local 141,alleging arefusal to bargain collectively with authorized agents "International MailersUnion"; on June 22, 1950, Hosier filed an amended charge which also alleged arefusal to bargain collectively with authorized agents of "International MailersUnion" ; and on June 26, 1950, filed a second amended charge against Respondent,which alleged a refusal to bargain collectively "with the authorized agents ofInternational Mailers Union, Local 141."The complaint, after amendment at the hearing, in part, alleged, as follows :4.International Mailers Union and theInternational Mailers Union, LocalNo. 141, hereinafter referred to as the Union are labor organizations withinthe meaning of Section 2, subdivision (5) of the Act. (Emphasized portionadded.)As amended at the hearing, paragraph 6 reads as follows :6.On or about March 9, 1950, a majority of the employees of the Re-spondent in the unit described above in Paragraph 5, designated or selectedthe International Mailers Union as their representative for the purposes ofcollective bargaining,and by operation of law they thereby designated Local141 of the International Mailers Union as their representative for the pur-poses of collective bargaining with the Respondentand at all times sincethat date the union has been the representative for the purposes of collec-tive bargaining of the majority of the employees in said unit, and, by virtueof Section 9, subdivision (a) of the Act, has been and now is the exclusiverepresentative of all the employees in said unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, or otherconditions of employment. (Emphasized portion added.)Respondent's motions in their inverse order are as follows:(1)Motion to dismiss complaint; (2) motion to strike the amendatory lan-guage from paragraph 6 of the complaint; and (3) motion to strike from para-graphs 7 and 8 of the complaint, the allegations that International MailersUnion, Local 141,' has requested Respondent to bargain collectively with respectto rates of pay, wages, hours of employment, or other conditions of employmentwith the Union (Local 141) as the exclusive representative on that date (April11, 1950) ; and the allegation that Respondent at all times thereafter so refusedto bargain collectively with the Union (Local 141).'As to (1), motion to dismiss, the Respondent contends in substance and effectthat inasmuch as the complaint is based upon the second amended chargewhich charge alleges that the Respondent had refused to bargain collectively"with the authorized agents of International Mailers Union, Local 141," andsince 141 had not petitioned for certification ; had not been voted upon or selectedas bargaining agent by the mail room-employees; and had not been certified asbargaining representative, the Respondent was under no duty to bargain withLocal 141 and the complaint should be dismissed for such reasons.The General Counsel, on the other hand, contends that the certification ofInternationalMailers Union, the parent organization in this matter, operatesas "a valid designation" of its local afliate, 141.The Board decisions supportthe General Counsel's contention.4Referred to in the complaintbefore amendment as the "Union."5While the undersigned overruled the motion to strike at the hearing,Respondent'smotion that the ruling in this connection be reconsidered Is herebygranted. TIMES PUBLISHING COMPANY643InWilUama P. McDonald Corporation6inwhich the employer contended insubstance and effect that a majority of his employees by means of authorizationcards had designated the American Federation of Labor as bargaining agent,and since Citrus Workers Union #24212, AFL, had petitioned for certificationrather than the American Federation of Labor; and that Local #24218 waswithout authority due to the fact that there was no showing of interest by thelocal and since the authorization cards designated the American Federation ofLabor, the latter was a necessary party to the proceedings.The Board held that the employer's contention was without merit and stated"We have previously held a designation of a parent organization to be a validdesignation of an affiliate," citingNorfolk Southern Bus Corporation, 76NLRB 488.Inre Louis Pizitz Dry Goods Company,'the employer contended that inasmuchas Local 436 of the Retail, Wholesale and Department Store Employees Union,CIO, has been designated by authorization cards submitted to the Board, theparent union, namely, Wholesale and Department Store Employees Union, CIO,was without sufficient interest in the matter to represent the employees of theemployer.The Board stated : "We are satisfied, moreover, that the Petitionerhas a substantial interest in this proceeding, inasmuch as its local is merely oneof its branches."In reNorfolk Southern Bus Corporation;the employer urged the dismissalof the petition on the ground that the authorization cards designated as bar-gaining representative not the petitioner, but its international9The employerurged the dismissal of the petition on the grounds that the authorization cardsdesignated International Association of Machinists and not Lodge No. 11.TheBoard said : "We reject this contention since the above-mentioned principlesenunciated in theJenningsandFalcocases 10 are equally applicable here.Moreover, we are satisfied that the Petitioner has a substantial interest in thisproceeding inasmuch as a designation of a parent organization is a valid desig-nation of its affiliate." 11In reThe Nubone Company, Inc.,12the Board again held that "designationof a parent organization is a valid designation of its affiliate," N.L.R. B. v.Bradford Dyeing Association,301 U. S. 318,N. L. R. B. v. Franks Brothers, Co..137 F. 2d 989 (C. A. 1).In its brief Respondent appears to contend that the above-referred-to andcited cases are not in point.Reference is had toNorfolk Southern Bus Corp.,"wherein Lodge No. 11 of the International Association of Machinists called IAM,petitioned for certification.The employees in the appropriate unit had thereto-fore by authorization cards designated the IAM as their bargaining agent. Theemployer objected to Lodge No. 11 participating in proceedings.The Boardoverruled such objection and held that Lodge No. 11 had a substantial interestinasmuch as designation of a parent organization is a valid designation of itsaffiliate ; it further appears that as a result of such proceedings the Board issueda Decision and Direction of Election in Case No. 5-R-3026, directing that anelection be conducted among the employees of the bus corporation ; that such6 83 NLRB 427.7 71 NLRB 579.676 NLRB 488.6 The international in thisthe Petitioner, Lodke No. 11.case was called International Association of Machinists, andto O.D. Jennings & Company,NLRB 467.11 See footnote6,supra.12 62 NLRB 322.13 76 NLRB 488.68 NLRB 516; FalconManufacturing Company, 73227260-53-vol 100-x-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection was held and as a result LodgeNo. 11, International Association ofMachinists, was, on April 19, 1948, certified as a statutory representative of thebus corporation's employees in an appropriate unit, for the purposes of collectivebargaining.It further appears that upon July 17, 1948, Lodge No. 11 filed acharge against Norfolk Southern Bus Corporation 14 alleging a refusal to bar-gain by the bus corporation.A hearing was held in such matter on September21, 1948, before a Trial Examiner of the Board, in which the respondent con-tended that the Board had no authority to proceed in the prior representa-tion case or in the unfair labor practice proceedings and contended that re-spondent was under no duty to baragin with Lodge No. 11.In the unfair labor practice case the Board held : ". . . the Respondentassertsthat the organization certified by the Board was Lodge No. 11 of the Interna-tional Association of Machinists and not the parent organization and that novalid request to bargain has ever been made by Lodge No. 11. In other words,the Respondent takes the position that the collective bargaining requests ofGrand Lodge Representative Dye were acts of the parent organization and thatthe requestsfor collectivebargaining conferencesshould have emanated fromofficersof Lodge No. 11.The undersigned findsno merit in this argument, forit is a well-settled principle of the Board that it is not within the province ofan employerto dictate the employees' choice of representatives to actlor themin collective bargaining negotiations." '5In the unfair labor practice case the Board's decision, discloses that whenGrand Lodge Representtive Dye communicated with the bus corporation withthe request that it bargain, his letters on their face indicated that he wasacting on behalf of Lodge No. 11, since his letters in the salutatory paragraphstate, "Re: Proposed Agreement Lodge No. 11, I. A. of M."In the instant case, the record discloses that under date of April 4, 1950,Hosier wrote Rhea Howard, Respondent's president, requesting a meeting withRespondent and enclosed a form of a proposed contract between Respondentand Wichita Falls Mailers Union No. 141 which proposed form provided forsignatures by the Times Publishing Company, the Respondent, as party of thefirst part, and Witchita Falls Mailers Union No. 141, as party of the secondpart, and further provided for approval by International Mailers Union. Itis apparent, and the undersigned finds, that the Respondent was informed andadvised prior to the commencement of negotiations that both the Internationaland the Local No. 141 proposed to bargain on. behalf of the latter, the membersof which are the real parties in interest.The complaint as amended states a good cause of acts against the Respondenton behalf of both the International and its Local 141. It is so found. Re-spondent's motion (1) to dismiss is hereby denied.As to motion (2),a motion to strike the amendatory language inserted insaid paragraph 6, reading as follows : "And by operation of law they therebydesignated Local 141, of the International Mailers Union as their representa-tive for the purposes of collective bargaining with the Respondent."Whilethe amendment in effect, states a legal conclusion, it also correctly states thelaw and further puts the Respondent on notice as to the General Counsel'stheory in the matter.What has been said in connection with the motion todismiss, above, is equally applicable in this instance.Respondent's motionto strike the above-quotedlanguage,being without merit, is hereby denied.As to motion(3), by which the Respondent, in effect, moves that all referenceto Local 141 be stricken from paragraphs 7 and 8 on a number of theories, (a)14 83 NLRB 115.15Hoppe* ManufacturingCo., 74 NLRB 853, and five other citations-add the other fivefrom 83 -NLRB page 121. TIMES PUBLISHING COMPANY645that Local 141 had not petitioned for its certification;had not been voted onor otherwise been selected as the bargaining agent for Respondent'smail roomemployees;had not beencertifiedas such bargaining agent; and(b) that thecharge and the amended charge each alleged a refusal to bargain with theauthorized agents of International Mailers°Uhion which'had, in its own name,been petitioned for, voted upon,and certified as bargaining agent for the mailroom employees and thus was the only Union on whose behalf a complaintmight issue;and inasmuch as the second amended charge, filed on behalf ofLocal 141 and the complaint issued thereon on behalf of Local 141 only,are, in the opinion of Respondent,filed and issued without authority of law,said paragraphs 7 and 8 should be stricken.Such contention ignores the rule adoptedby- theBoard and approved bythe courts that the designation of the parent organization is a designation ofits affiliate.The record discloses without dispute that the petition for certification, theagreement for consent election,and the certification of the parent organization,namely, International Mailers Union, were all had for the benefit of Respondent'smail room employees in an appropriate unit and that they,and they only,were theones who could benefit from the proceedings.The designation of InternationalMailers Union in the manner found above by a vote of the majority of the mailroom employees,designated International Mailers Union and its affiliate LocalNo. 141 as the bargaining representatives of the employees in the appropriateunit herein and above referred to.The Respondent's contentions with respecttomotion to strike(3) are without merit, and said motion is hereby denied."Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTTimes Publishing Company, the Respondent, is a Texas corporation, duly or-ganized under the laws of the State of Texas in 1934; and at all times materialin the instant matter- the Respondent has published and circulated newspapersboth within and without the State of Texas ; at the date of the hearing, Respond-ent's circulation of newspapers was approximately 48,000 newspapers per day,19Respondent's counsel also moved(1) to strike Hosier's testimony as to what theconciliator and management representatives said to each other out of Hosier's presence ;(2) to strike the contract of Amarillo Globe-Times, a General Counsel exhibit, and (3)to strike evidence as to the wage-scale-inRespondent'splant paid to other types ofcraftsmen.Astomotion(1), the General Counsel in his brief treats the motion as one to strikewhat Hosier said to the conciliator out of the presence to company officials.The under-signed makes no finding based upon alleged conversations between,the conciliatgr and/,orany of the parties, but does consider the 'fact that Hosiei sought the assistance of theconciliator in his effort to reach an agreement with Respondent.Motion(1) is herebydenied.Ast to motion(2), the record discloses that Respondent,in support of its contention thatit bargained in good faith,claim that he paid wages comparable to those of newspapersof comparable size in cities of comparable size.While the undersigned makes no findingbased upon the exhibit, he is of the opinion that as the result of testimony of both partiesconcerning wages paid or payable to mail room employees in other newspaper offices,the exhibit is admissible in evidenceMotion(2) is hereby denied.Asto motion(3), since the Respondentinter atiasought to justify its raise or raisesto mail room employees in the appropriate unit without consulting the Union,on the basisthat it was, in effect, a long-settled practice to grant all employees, regardless of craft, payincreases at the same time, such evidence--was properly received.Motion(3), is herebydenied. 646-DECISIONS OF NATIONAL LABOR RELATIONS BOARDof which approximately 20 percent was delivered to subscribers outside the Stateof Texas ; the retail volume of such newspapers which differs from within theState to subscribers without the State of Texas is approximately $175,000 per year.The Respondent utilizes the service, among others, of the United Press, the NEA,the King Features, the New York Herald Tribune Service, and the Register andTribune SyndicateDuring the year 1950, Respondent purchased approximately5200,000 worth of newsprint and ink, of which approximately 50 percent origi-nated outside the State of Texas.During the year 1950 the Respondent receivedas revenue from advertising-approximately, $1,200,000, of which approximately1,1,000,000 represented advertising revenue from advertisers without the State ofTexas.The Respondent concedes that it is engaged in commerce within the mean-ing of the Act."H. THE LABOR ORGANIZATIONS INVOLVEDInternational Mailers Union and International Mailers Union, Local 141, arelabor organizations within the meaning of Section 2 (5) of the Act.18III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that all mailing room employees of Respondent employedat its Wichita Palls, Texas, plant, exclusive of supervisory employees as definedby the Act and all other employees constitutes an appropriate unit.Duringthe hearing all parties stipulated that the above-described unit was appropriateherein, and that a consent election had been, as described hereinbefore, dulyconducted on March 9, 1950, with the result that a majority of the employees inthe appropriate unit had voted and selected International Mailers Union asbargaining agent.The undersigned accordingly finds that the above-described unit at all timesmaterial herein constituted and now constitutes a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitAs is set forth hereinabove, pursuant to an agreement for a consent electionexecuted by the parties on February 20, 1950, an election was held on March 9,1950, at which all the employees in the above-described appropriate unit votedand, by a majority vote, designated International Mailers Union as bargainingagent, and on March 17, 1950, the Regional Director for the Sixteenth Regionissued his certificate of representation designating International Mailers Unionas exclusive representatives of all the employees in the unit above found to bethe appropriate one.The undersigned accordingly finds that on March 9 andMarch 17, 1950, and at all material times thereafter, the Union was and now isthe duly designated representative of a majority of the employees in theaforesaidunit for the purposes of collectivebargainingwith respect to ratesof pay, wages,hours of employment, and other conditions of employment within themeaning ofSection 9 (a) of the Act.11Findings in this section are based upon a stipulation of the partiesentered into at thehearing.v The Respondent's answer neither admits nor deniesthat the above-described Unionsare labor organizations under the Act.The finding in this section based upon the testimonyof Vice-PresidentHosierof International Mailers Union and upon theconstitution andlaws of theInternational Mailers Union in evidence herein. TIMES PUBLISHINGCOMPANY3.The refusal to bargain647a.Sequence of eventsAs has been noted hereinabove,the IMU was certified as bargaining repre-sentative on March 17, 1950.19 Thereafter and under date of April 4, 1950,Hosier, as the vice president of IMU, wrote Rhea Howard,Respondent's president,requesting a bargaining conference and enclosed a proposed form of contract.On April 7, 1950, Otis E. Nelson, as^attorney for Respondent, replied to Hosier'sletter and, after a further exchange of letters between Hosier and Nelson,representatives of the parties, held their first meeting on the afternoon 2° ofMay 3,1950.At this first meeting,Respondent was represented by James Barnett, secretary,and W.E. Rutledge,circulation manager;and a Mr. Tabb of the Texas News-papers Association was also prevent Y1Tom Hall and Jack Ivy,mail roomemployees, members of Local 141, and Vice-President Hosier represented theIMU and Local 141.After introductions between the parties had taken place, Hosier asked Barnettif he was ready to proceed, and if he had a counterproposal to present for theUnion's consideration.Barnett replied that he had no counterproposal at thattime but was reserving the right at a future time to present a counterproposal.Barnett requested or suggested that Hosier read the Union's proposed contractaloud,section by section.Hosiersuggestedthat President Howard of theRespondent Company should be present and was informed by Barnett thatHoward was busy with the delayed building program.Hosier proceeded to read the proposed contract section by section.When hecame to section 2, which referred to the union or closed-shop provision, Hosier,at Barnett's suggestion, agreed that the section be deleted as contrary to Statelaws of Texas.As the reading of the proposed contract proceeded it became evident that theparties could not agree upon wages, number of shifts, and hours in the work-week, number of apprentices, and a "suitable arbitration clause." 22As of May 3, 1950, the mailers were receiving 86g/io cents per hour for a 40-hourweek; and under the terms of a so-called "Bello Plan Contract" the mail roomemployees in the appropriate unit were paid for 48 hours work per week, with40 hours at straight time and 8 hours at time Wand a half. In the event the em-ployees did not work the full 48 hours: they nonetheless received pay for 48hours, and if they worked over 48 hours they received time and a half for theadditional hours.The Union's proposed contract called for a 40-hour week and time and a halffor hours over 40 per week.As Hosier read the proposed contract and he cameto the section having reference to rates of pay (which had been left blank), heproposed a wage scale of $1.75 per hour for 5-day shifts of 8 hours each. Respond-ent's representatives contended that the $1.75 per hour was unreasonable andshould be reconsidered ; this Hosier agreed to do and as set forth below, hesubsequently did so.The Union's proposed contract called for one apprentice"Case No.16-RC-486 (not reported in printed volumes of Board decisions).20 The meeting had been scheduled for 10 a in. on that date.A delayed plane preventedHosier's arrival in time for a morning meeting and he wired Nelson suggesting the after-noon meetingHosier testified, however, to events as having taken place at the forenoonmeeting onthat day but later corrected his statements as to the "time" of the meeting toplace it in the afternoon of May 3.Insofar as the record discloses, Tabb took no active part in the meeting22The issue with reference to "arbitration clause" will be discussed separately below. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the first five journeymen and 'one apprentice for each additional fivejourneymen or major fractions thereof.Barnett contended that there should beno limit as to number of apprentices.Hosier pointed out that the Unionwould be imposed upon by the Respondent hiring an unlimited number of ap-prentices in that the Union, or its members must not only train the apprenticesbut at,the. end. of the apprentice period -must, issue cards to them as journeymenmailers,,and suggested-that Respondent could employ whomever it saw fit to workin the mail room but the number designated as apprentices should be limited,all to the end that the Union would not be charged with the training of anexcessive number of apprentices in comparison with the number of journeymenmailers in the Respondent's plant.Barnett did not recede from his positionthat Respondent should be privileged to employ as many apprentices as it desired.The apprentice question was temporarily laid aside for future considerations.Barnett proposed that instead of five shifts of 8 hours work per week, that theworkweek should consist of six shifts of 6 hours and 40 minutes each, amountingto 40 hours per week.The mailers were working 48 hours a week under the "BelloPlan" referred to above at "86 4o cents per hour with time and a half for 8 hourseach week guaranteed and a guaranteed amount of approximately $45.20 perweek."Either on May 3, 1951, or on the following day, May 4, Hosier submittedhis "reconsidered" proposal for hourly wages,in the amount of $1.25 an hourfor a five-shift week, 8-hour shift, or a. total of 40 hours per week.That proposalwas not acceptable to Respondent's representative who stated that they hadno proposal at that time other than 868/10 cents that the mailers had been receiving.Hosier inquired whether Respondent had a counterproposal in matters otherthan the wage settlement.He was informed that the matter would have to betaken up with Mr. Howard, president of the Respondent Company 23At the next session of the conference between the parties 24 a further discus-sion was had concerning wages, at which time Barnett proposed a 6-cent perhour increase for 40 hours for a total of 92/o cents.Hosier pointed out that in the event the mailers were limited to working 40hours per week by-accepting Respondent's offer, the result would be that theemployees would be taking an actual cut in "take-home pay." Barnett statedin substance that if the contract was agreed to. and signed that, as far as possible,all overtime would be eliminated, and in signing such a contract he would notinclude a provision for guaranteed overtime.Hosier pointed out the men were working at such a low wage scale that theycould not accept Respondent's proposition "without making their poor economiccondition more hazardous."Barnett replied that that was something the Unionwould have to consider as a result of its seeking a contract.Hosier then suggested that the mailers would work the 6-hour and 40-minuteshift for 6 days a week for a $1.25 an hour, or $50 per week per man. Thisproposal was also rejected by Respondent's representatives.During the afternoon meeting of May 4 the matter of the apprentice situationwas again discussed and the union representatives suggested that there be tworecognized apprentices on each shift.This proposal was rejected by Barnett.Either on the evening of May 3, 1950, or in the afternoon of the following day,May 4, Barnett took the proposed contract that Hosier had sent to PresidentHoward theretofore,, which was read section by section at the first meeting of23 Insofaras the record discloses President Howard never appeared at any of the bar-gaining conferences.24 It is not clear whether this particular session took place on the morning of May 4 or TIMES PUBLISHING COMPANY649the parties,to his officeand hadthe same redrafted,in part at least.The sec-tion applicableto apprenticesin theredraft submittedby Barnett,reads asfollows :Section 16. Apprentices shall at all times be under the supervision andcontrol of the foremen.The Publisher shall be entitled to employ as manyapprenticesas he deems necessary for the efficient operation of the mailroom.The proposed contract had a section covering "Arbitration."This section wasdeleted in its redraft 25 by Barnett.A furthermeeting washeld on May 5 at which time wages were again dis-cussed.Hosier againproposed that the employees would work the day shiftsfor the same amount oftake-home pay the men were getting for 48 hours. Thisproposition was rejected by Respondent's representatives.Hosier reiterated hispriorstatements to the effect that he felt the men would be doing the same amountof work (in a 40-hour week) that they were doing in a 48-hour week. Thus theover-all cost to the Company would not increase under the circumstances norwould the men be punished as the result of entering into a contract.Barnettcontended that it would not be possible for him to make such an agreement andstated that he "was meeting there according to law andwas required to meetunder the law.And since he was meeting as required by the Act, he felt thathe was fulfilling his duty under the law."As a result of the parties' faiure to reach anyagreement,Hosiersuggestedthat since he and the Company agreed that they were not getting any place hewould communicate with the Conciliation Service.He did so with a resultthat a meeting was held with the conciliator on June 2, 1950, at Wichita Falls.The meeting was held in the morning after which the union committee wasexcused and the conciliator conferred with Respondent's representatives.Theconciliator then held a conference with the union representatives and after theunion representatives had informed the conciliator of their contentions and theirdesire in the matter of the contract, the conciliator returned and talked with therepresentatives of the Respondent.Subsequently the conciliator asked Rosier ifthe Union would be willing to arbitrate and then said, "Well, I will try to getthe Company to arbitrate."Later on that same day the conciliator contactedHosier at the Kemp Hotel and reported that he could see no hope of doing anygood on eitherside.2eHosierleftWichita Falls on May5 forCalifornia.On that day he requestedBarnett to negotiate with Ivy andHall,Local 141's representatives.Barnettstatedthat it was "Okay"as far as he was concerned,but he would have to callhis lawyer "to see if it was Okay." Barnett asked Hosier to give him a letterto the effect that Ivy and Hall had authority to represent the IMU.Hosier re-fused to give such a letter, he said he would see what could be done about it.No letter designating Ivy and Hall as IMU representatives was presented toBarnett.One June 6, 1950, Rosier talked with Barnett and again asked him to treatIvy and Hall as the duly elected representatives of Local 141; and on June 17Hosier"by letter asked Barnett to meet with Ivy and Hall.While the record11On the first reading of the proposed contract, section 21 covering arbitration, Barnettsaid that the Company would not agree to it, and Hosier then stated that "maybe wewouldn't have arbitration in this contract."The section, however, was referred to alatter conference which is discussed below.AlBarnett testified that the conciliator asked him how far he would go on wages,"I toldhim we would offer the same as we had previously offered." The previous offer was 92 Scents an hour 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicates that on several occasions Barnett did talk with Ivy and Hall in Hosier'sabsence, Respondent at all times had insisted that it was not required tobargain with them as representatives of Local 141 inasmuch as only the IMUhad been petitioned for, voted upon, and certified as bargaining representative;and that any meeting with Local 141 representatives would not constitute anofficial meeting.On or about July 31, 1950, Hosier met with Nelson and Rutledge as Respond-ent's -representatives:,Barnett was then absent on a Colorado vacation.Hosier asked if there was not some possibility of establishing a night differential.Nelson said that he would have to take that matter up with President Howard.Nelson and Rutledge then excused themselves and met with Howard, returnedwith the word that "Howard had agreed to a proposal of 3 cents per hour dif-ferential for night work." 28During the July 31 meeting, the apprenticeship matter was again discussed.Rutledge stated that he felt that something could be worked out on that.Nelsonthen proposed a "3 apprenticeship" and a no-strike, no-lockout clause.Underdate of August 19, 1950, Hosier wrote Nelson enclosing his version of a no-strike,no-lockout clause to replace the one proposed by Nelson.Nelson's proposedclause reads as follows :STRIKES AND LOCKOUTSSo long as the Union shall live up to this agreement there shall be no lock-outs and so long as the Employer shall live up to this agreement the Unionwill not authorize or cause or permit its members to cause any strike, workstoppage, slow-down or other interference with production, nor will anymember of the Union take part in any strike, work stoppage, slow-down orother interference so authorized or permitted or caused.The Union, itsagents, officers and members shall be held responsible for work stoppages,slow-downs, strikes or other interference with production.The Union agreesthat if any strike is commenced so long as the Company shall comply withthis agreement that no picket line will be established and that it will dis-avow any picket line which any of its members might establish and that itwill not recognize the same "Hosier's proposed clause reads as follows :Proposed Clause for ContractIt is agreed that so long as there is no violation of any part of this agree-ment no strike or lockout will be put into effect 3°24Hosier testified that Ivy andHallappeared with him.Hall, however, testified thatthe June 2 meeting was the last one that he had attended, and the undersignedcredits hisstatement to that effect.Since it appears that employee J. W. Harper met with Barnettand Rutledge on at least two different occasions, Hosier's reference to Hall as havingattended the July 31 meeting may have been inadvertent. In any eventthe record doesnot indicate that Ivy, Hall, or Harper took any active part in the July 31 meeting.u At a subsequent meeting on September 11, Barnett took the position that a di$erentialwas unnecessary and in effect repudiated Howard's proposed agreement for a differential.29 It will be noted that Nelson's proposed clause spells out in minute detail the obligationsthat the Union would assume, many of which it might not be able to legally perform,though acting in the utmost of good faith and purpose. For instance, a minority groupmight establish a picket line in connection with matters not covered with the contract, butwhich the group might properly take actionunder the Act.20Hosier, in submitting his version of a no-strike, no-lockout clause, in his letter stated :"The Union agreeing to a no-strike clause of any sort dependson an agreement to a suit-able arbitrationclause." TIMES PUBLISHING COMPANY651In this connection, Barnett testified :Q. Isn't it a fact that in those negotiations you were told by Mr. Hosierthat he would agree with the no strike clause providing you had a suitablearbitration clause?A. No, sir, he didn't discuss it with me at all. It's immaterial to thepublisher's negotiating committee, so far as I was representing, that we nothave a no strike clause in the matter.That was discussed with Mr. Nelsonand Mr. Rutledge while I was out of the city.Q. Did you ever make an offer of an arbitration clause other than the onethat you read into the record?"A. No, sir, nor did I receive another clause from Mr. Rosier.Q. In your original proposal didn't you receive a clause which providedfor the appointment of an impartial third party in the event the two partiescouldn't agree?A. Yes, sir, I explained that a few moments ago, that I thought it wasimmaterial and we never used it in our other crafts and its was justa matterof cluttering up and making a big long contract out of something.On September 11, 1950, the parties held a further meeting at Wichita Falls.Barnett, Rutledge, and Nelson appeared for Respondent, and Hosier and Ivy 2appeared for the Union.Hosier's chief purpose on this occasion was 'to learnupon what items of the contract the parties could agree that an accord hadbeen reached ; and at the same time made a renewed attempt to get a contractunder which the men would not receive less take-home pay ; and if a no-strikeclause was included in the contract it should be protected by a "suitable arbitra-tion clause."Barnett refused to change his or the Respondent's position asto either the wage scale or Barnett's idea of a suitable arbitration clause.Nelson on this occasion contended, in effect, that Local 141 was not legallyentitled to participate in the negotiations, as the IMU, and not Local 141, hadbeen duly certified as bargaining agent.It was at this meeting that Barnett repudiated Howard's proposal of a 3-centper hour differential for night shift made by Howard on July 31, at a time whenBarnett was on vacation.The offer of 92.8 cents per hour was again discussed.When Hosier againpointed out that it would mean an actual cut in take-home pay, Barnett said"Well, it was the Union's idea of organizing and [while] he was happy to goalong with conditions the way they had been all along" (in the past).Barnett-reiterated that in the event a contract was signed there would be no overtime,he stated, "Well, if in my power to prevent there will be no overtime. Fortyhours a week is what the boys will work."21Barnett's version of a suitable arbitrationclause, asread into the record,is as follows :In the event of a disagreement as to the interpretation or construction of this con-tract,which cannot be-interpretation of this contract,it shall be referred to theforeman by the chairman of the committee,and thesetwo shouldmake an effort toreach an agreement. If they are unable to do so theyshall refer the matter to thepublisher.Each shall be given an opportunity to state hiscase carefullywithoutinterruption.Publisher shall give careful considerationto all facts considered andthenshallrender a decisionwhach shallbe final and binding.(Emphasis not in theoriginal.)82Hosier,in his testimony, includedHall as also present.As foundhereinbefore,Hallattended no meetings after June 2. It is possible that Harper of Local 141may have beenpresent.He testified that he and Ivy met with Barnett and Rutledgeon two occasions,and that Ivy did all the talking (on behalf of Union) and that hehimself said nothing.The record does not indicate that either Harper or Ivy took any active partin the Sep-tember 11 conference. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDIssues;Contentions; ConclusionsThe General Counsel, in effect, contends that the record as a whole disclosesRespondent failed and refused to bargain in good faith with the Union ; that itentered the negotiations with a fixed intention not to arrive at an agreementacceptable to the parties ; and that such fixed intention is particularly disclosedby the acts and conduct as follows : (1) That if a contract was entered intothe journeymen mailers would be required to work for less take-home pay thanthey received under individual arrangements with Respondent; (2) that not-withstanding the Union had been duly certified as bargaining agent for journey-men mail room employees, the Respondent, without consultation with the Union,granted two pay raises to such employees, namely (a) from 86.8 cents to 92.8cents and (b) from 92.8 cents to 98.8 cents;- (3) that after President Howardof Respondent had proposed a 3-cent differential for night work, Barnett sub-sequently repudiated such proposal, stating that it had been made in his absenceby Nelson and Rutledge; (4) that after Nelson and Rutledge negotiated withHosier in Barnett's absence concerning a no-strike and no-lockout clauses, to=gether with a three-apprenticeship proposition, all proposed by Nelson andaccepted by Hosier with certain reasonable conditions including the adoption ofa reasonable arbitration clause, Barnett took the position that Nelson's proposalswere mere suggestions made by him as legal advisor to Respondent, and notbinding on the latter or Barnett, as chief bargaining agent; and (5) Respond-ent's refusal to recognize and negotiate with Local 141's representative asbargaining representative of the Union.As to contention (1),the record clearly discloses that from the outset Barnettsought to have the contract provide that Respondent could employ unlimitednumbers of apprentices as such ; that he made it clear on different occasionsthat in the event a contract was signed sufficient extra employees would behired to make it unnecessary for the mailers to work over 40 hours per week,whereas at the time of the meetings all mailers were guaranteed a 48-hour weekwhether they worked a full 48 hours or not.'a In connection with his requestfor an unlimited number of apprentices, Barnett testified :Q. Now, I believe you testified yesterday that you had never requestedthat you have the right to hire an unlimited number of apprentices, is thatcorrect?A. Read the question to me again. I don't believe I understand you.(Question read.)A. It wasn't my idea, Mr. Jenkins, at any time to hire an unlimitednumber of apprentices.However in changing the transition from 48 to 40hoursI didn't know how many men we would have to put on additional, [sic]I mean because the work day hadn't been settled, either six hours or eighthours 84Now, whether they were apprentices or members of the Union ornot,we of course, didn't know that ; that was problematical.Q. But did you contemplate putting on more men to take up the slack?A. I am certain we would always have to hire additional men if we wentto 40 hours a week in that department, yes, sir.(Emphasis supplied.)83 The record disclosed that some mailers worked 52 to 56 hours per week, and of coursewere paid overtime rates for all hours in excess of 40.84 The number of hours per week were the same under either plan,one of which called for5 days of 8 hours each and one for 6 days composed of 6 hours and 40 minutes each. TIMES PUBLISHING COMPANY653Q. But you were aware that on, the matter of wages the thing that washolding up the contract was this issue of take-home pay, were you not?A. I think that's right, yes, sirOn direct examination, Barnett testified :Q. Did you ever refuse or state that you were not going to ever workmore than 40 hours a week?A. I didn't believe I ever stated that we weren't going to work.We cer-tainly try to keep down overtime, not only in the mail room but in alldepartments88 (Emphasis supplied.)Both Barnett and Hosier testified that they spent some time in an attemptto calculate the number of extra men it would be necessary to hire to take upthe "slack" resulting from a change from 48 to 40 hours per week. From theforegoing and the record, it appears that Barnett made it clear that if a contractwas executed the Respondent would discontinue overtime work in the mail roomwith the result that the mailers under a contract would have less take-homepay for work than they were receiving at the time. Contention (1) has meritand is so found.As to contention (2),the Respondent does not dispute that raises (a) and (b)were made and does not contend that either were made as the result of bar-gaining between the parties hereto.On the contrary, in connection with theseraises, Barnett testified that they were made pursuant to a contract and anotherunion.Barnett testified :Q. Now, was that a result of a contract you negotiated with some otherunion?A. Yes, sir.Q. But you hadn't negotiated that with the mailer union, had you?A. No, sir.As to raise (a), the record indicates that Hosier may have agreed that the mailersshould receive and accept the 6-cent raise.'The record further indicates thatthe raise was granted in October 1950. Since it was granted after Hosier'scomplaint the making of such increase may not support a finding that Respondentpaid the increase without the consent of the Union. It is so found.As to contention (2)(b), however, the record contains no evidence that theUnion was consulted in regard- thereto and that, as Barnett testified, it wasmade as the result of a contract with another union. The record contains aletter from Nelson to Hosier under date of February 3, 1951, which informedhim that "since our last conference the Times had made two increases in pay,"which increases Nelson stated he understood were agreeable to Hosier.Otherthan such statement, the record contains no credible evidence that paymentmet with the Union's approval.Under the circumstances, the granting of an85Tom Hall,bargaining representative for Local 141, attended meetings up to June 2.In connection with "overtime" he testified :Q.Was anythingsaid inthatmeeting about overtime that you recall?A.Mr. Barnett said there definitely wouldn't be any overtime.Q.Do you recall what meetingit was he saidthat in?A. I believe it was the third meeting.31 Barnett did not deny Tom Hall's testimony set forth above, nor was his attentiondirected-to such testimony.The undersigned credits Hall's testimony above.84His letter of September 30, 1950, to Nelson indicates Barnett had, at Nelson's sugges-tion, denied the raise. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDincrease without consultation with the Union was and isperse 38 a violation ofSection 8 (a) (5) of the Act. It is so found.As to contention(3),wherein Nelson and Rutledge, after consulting withPresident Howard concerning a night differential, informed Hosier that Howardproposed a 3-cent per hour as a night shift differential.At the next meeting atwhich Barnett was present and his attention called to Howard's action, Barnettpromptly repudiated the differential as unnecessary.Barnett's conduct in thisconnection was not such as would indicate good faith bargaining. It is so found.As to contention(4), the facts are substatially included in the outline of thecontention and disclose a further repudiation by Barnett of Nelson's and Rut-ledge's efforts to reach some agreement ; and further disclose that Respondent inpermitting ]Barnett to dominate Respondent's committee and to repudiate itsefforts to bargain, was not disposed to and did not bargain in good faith withthe Union.On the whole, it appears to the undersigned that the only times that Respond-ent's representatives exhibited a desire and disposition to bargain in good faith,was onthose occasions when Nelson and Rutledge, in the absence of Barnett,made certain proposals for inclusion in the proposed contract, which proposalBarnett subsequently sought to treatas mere suggestionsmade by a legal ad-visor and not binding on him or Respondent. It is so found.As tocontention(5), wherein the Respondent refused full recognition to therepresentatives of Local 141.While Respondent's witnesses testified that itsrepresentatives met with Local 141's representatives upon request, the fact re-mains that Respondent at all times refused to recognize or accept Local 141representatives as representatives of the Union.For all the reasons set forthhereinbefore in connection with the undersigned's rulingon Respondent's motionsto strike and motion to dismiss, the undersigned finds that Respondent by itsrefusal to recognize and negotiate with Local 141's representatives as representa-tives of the Union, the Respondent violated Section 8 (a) (5) of the Act. It isso found.The Respondent's counsel contends in-substance and effect that the parties bar-gained to an impasse ; that Respondent met with and bargained with the IMUupon request ; that the only thing the Respondentrefusedto do was to "guarantee"overtime pay.Since the recorddisclosesthat it was Respondent's position thatif a contract were signed, the Respondent would employ sufficient extra help tomake overtime work unnecessary by anymailers,Respondent's contentions arewithout merit and it is so found.The foregoing and the entire record disclose that Respondent in its negotiationswith the Union at no time intended to enter into a contract with the Union ; suchintent is particularly disclosed by the fact that Respondent made it clear that ifa unioncontract were executed it would permit the employees in the mail roomwho comprised the appropriate unit to work but 40 hours per week and therebysuffer a lossin take-home pay ; and is further shown by Barnett's repudiation ofHoward's proposal of a night differential ; by granting pay raises without consult-ing the Union ; the repudiation of Nelson's andRutledge's acts as Respondent'srepresentatives in dealing withHosier;and the refusal to recognize and treatwith Ivy and Hallas unionrepresentatives."Accordingly, the undersigned finds88Nelson's letter states in part : "For your information, the Times, sinceour last confer-ence, has made two increases in pay .. . ," thus indicating thatno conference had beenheld with the Unionin connection with raise (b).aoThe fact that Barnett and Rutledge did meet with Ivyand Hall or Harper on occasioncould not constitute collective bargainingin goodfaithsince Respondent at all times con-tended that Local 141had no standing as bargaining agent. TIMES PUBLISHINGCOMPANY655that on May 3, 1950, and at all times thereafter, the Respondent refused to bar-gain collectively in good faith with the Union as the exclusive representative ofits employees in an appropriate unit, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 of theAct in violation of Section 8 (a) (1) and (5) thereof.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Respondent describedin sectionI, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that 4it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent, on May 3, 4, and 5, 1950, and at all timesthereafter, refused to bargain collectively with the Union as the exclusive repre-sentative of its employees in an appropriate unit, it will be recommended that theRespondent, upon request, bargain collectively with the Union. It will be furtherrecommended that the Respondent cease and desist from in any other mannerinterfering with the efforts of the Union to bargain collectively with it.CfN. L. R. B. v. Express Publishing Company,321 U. S. 426.Upon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.International Mailers Union and International Mailers Union, Local 141, arelabor organizations within the meaning of Section 2 (5) of the Act.2.All mailing room employees employed in the Respondent's mailing room atitsWichita Falls, Texas, newspaper plant, excluding supervisory employees asdefined by the Act and all other employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.3. International Mailers Union and International Mailers Union, Local 141, wason March 17, 1950, and at all times since has been, the exclusive representativewithin the meaning of Section 9 (a) of the-Act of all employees in the aforesaidunit for the purposes of collective bargaining.4.By refusing to bargain collectively with International Mailers Union andInternational Mailers Union, Local 141, as the exclusive bargaining representativeof the employees in the appropriate unit, the 'Respondent`has engaged in` and isengaging in unfair labor practices within the mea'nin of Section 8 (a) (5) of theAct.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in'this volume.] 656DECISIONSOF NATIONALLABOR RELATIONS BOARDAppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Re-lationsAct, wehereby notify our employees that:WE.WILL NOT refuse to bargain collectively with INTERNATIONAL MAILERSUNION AND INTERNATIONAL MAILERS UNION,LOCAL 141,as the exclusive rep-resentative of all the employees in the following appropriate bargaining unit :All employees in the mail room at the Times Publishing Company plant;Wichita Falls, Texas, excluding all supervisory employees and all otheremployees.TIMES PUBLISHINGCOMPANY,Employer.Dated -----------------------------By ----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced,or covered by any other material.PLASTIC MANUFACTURERES AND DESIGNERSCORP., D/B/A METAL TREAT-ING Co.'andUNITED STEELWORKERS OF AMERICA,CIO, PETITIONER.Case No. 35-RC-750.August 15,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William G. Wilkerson,hearing officer.The hearingofficer's rulingsmade at the hearing arefree from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer, an Indiana corporation, is engaged in the heattreating of metals and metal parts.The Employer commenced busi-ness on July 1, 1951, and during the succeeding 10-month period forwhich figures were available at the 'time of the hearing, its purchasesamounted to $21,000, of which about 10 percent was obtained directlyand 50 percent indirectly from outside the State.During the sameperiod, the Employer'ssales wereabout $67,450, of which $48,866representedsales to companiesthat wereengaged inproducing orhandling goods destined for shipment outside the State, or performingThe name of the Employer appears as amended at the hearing.100 NLRB No. 105.